DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 9, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because in view of new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chung et al. (US 20180270403).
Re claim 1: Chung teaches a semiconductor device (fig. 1), comprising: a conductive substrate (120) having a plurality of pixels (R) (see fig. 1); and an encapsulation structure (130) disposed on the conductive substrate (120) and comprising a plurality of individual light-collimating units (131/134 is one individual light collimating unit and 133/136 is another individual light collimating unit), wherein the individual light collimating units (131/134 and 133/136) are encapsulated together (see fig. 1, paragraph 36, separate units are adhered/encapsulated together to form an encapsulated structure), wherein each of the individual light-collimating units (131/134 and 133/136) comprises: a transparent substrate (131 of 131/134 and 133 of 133/136); and a patterned light-shielding layer (134 of 131/134 and 136 of 133/136) disposed on the transparent substrate (131 of 131/134 and 133 of 133/136) and having a plurality of holes (O2 and O3) disposed to correspond to the pixels (R) (see fig. 1, paragraphs 33, 34, 36 and 46, paragraph 46 describes more light collimating units may be stacked on each other, paragraph 36 describes adhesive connecting light collimating units providing for an encapsulate structure, by encapsulating the individual light collimating units together into a single unit separate from the conductive substrate 120).
Re claim 3: Chung teaches the semiconductor device, wherein the individual light-collimating units are stacked on each other (131/134 and 133/136 are stacked on each other, see fig. 1, more individual units may be stacked as well, paragraph 46).
Re claim 5: Chung teaches the semiconductor device, wherein the encapsulation structure (130) comprises: a first individual light-collimating unit (131/134) comprising a first transparent substrate (131) and a first patterned light-shielding layer (134) disposed on the first transparent substrate (131) (see fig. 1), and the first patterned light-shielding layer (134) comprising a plurality of first holes (O2) (see fig. 1); and a second individual light-collimating unit (133/136) comprising a second transparent substrate (133) and a second patterned light-shielding layer (136) disposed on the second transparent substrate (133), and the second patterned light-shielding layer (136) comprising a plurality of second holes (O3) (see fig. 1); wherein the first patterned light-shielding layer (134) is disposed between the first transparent substrate (131) and the second transparent substrate (133) (see fig. 1).
Re claim 6: Chung teaches the semiconductor device, wherein the first holes (O2) and the second holes (O3) are disposed to correspond to the pixels (R) (see fig. 1).
Re claim 7: Chung teaches the semiconductor device, wherein a cross-sectional area of each of the first holes (O2) is different from a cross-sectional area of each of the second holes (O3) (fig. 1, paragraph 30).
Re claim 10: Chung teaches the semiconductor device wherein a material of the transparent substrate (131 and 133) comprises glass, quartz, polyimide, liquid-crystal polymer, polycarbonate, polypropylene or polyethylene terephthalate (paragraph 34).
Re claim 11: Chung teaches the semiconductor device wherein a material of the patterned light-shielding layer (134, 136) comprises a metal, a photoresist, an ink, a molding compound, a solder mask, an epoxy resin or a combination thereof (ink, paragraph 28).
Re claim 19: Chung teaches a biometric identification apparatus (fig. 7, abstract and paragraph 22), comprising: a semiconductor device (fig. 7), comprising: a conductive substrate (120) having a plurality of pixels (R) (see fig. 7); and an encapsulation structure (130) disposed on the conductive substrate (120) and comprising a plurality of individual light-collimating units (131/134 is one individual light collimating unit and 133/136 is another individual light collimating unit), wherein the individual light-collimating units (131/134 is one individual light collimating unit and 133/136 is another individual light collimating unit) are encapsulated together (see fig. 1, paragraph 36, separate units are adhered/encapsulated together to form an encapsulated structure), wherein each of the individual light-collimating units (131/134 and 133/136) comprises: a transparent substrate (131 and 133); and a patterned light-shielding layer (134 and 136) disposed on the transparent substrate (131 and 133) and having a plurality of holes (O2 and O3) disposed to correspond to the pixels (R) (see fig. 7); a light source layer (140, paragraph 42) disposed on the semiconductor device (see fig. 7); and a cover plate (110) disposed on the light source layer (140) (see fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) in view of He et al. (US 20200279090).
Re claim 2: Chung teaches the semiconductor device, wherein each of the pixels comprises or corresponds to at least one light receiving surface (R) (see fig. 1, paragraph 26), but does not specifically teach that the light receiving surface is a photodiode. He teaches pixels (701) comprise or corresponds to at least one photodiode (paragraphs 177-178). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a photodiode as the light receiving surface of Chung similar to He in order to reduce dark current while having good frequency response providing for higher quality light detection. 
Re claim 13: Chung teaches a manufacturing method of a semiconductor device (fig. 1), comprising: forming a light-shielding material (134 and 136) on a transparent substrate (131 and 133) (see fig. 1, paragraphs 28 and 34); forming the light-shielding material (134 and 136) to form a patterned light-shielding layer (134 and 136) having a plurality of holes (O2 and O3) (see fig. 1, paragraphs 28 and 34), wherein the transparent substrate (131 and 133) and the patterned light-shielding layer (134 and 136) define an individual light-collimating unit (131/134 and 133/136 form two individual light collimating units); forming a plurality of the individual light-collimating units (131/134 and 133/136 form two individual light collimating units); stacking the individual light-collimating units (131/134 and 133/136 form two individual light collimating units) on each other and ecapsulating the individual light-collimating units (131/134 and 133/136 form two individual light collimating units) stacked on each other to form an encapsulation structure (130) (see fig. 1, paragraphs 33, 34, 36 and 46, paragraph 46 describes more light collimating units may be stacked on each other, paragraph 36 describes adhesive connecting light collimating units providing for an encapsulate structure, by encapsulating the individual light collimating units together into a single unit separate from the conductive substrate 120); and forming the encapsulation structure (130) on a conductive substrate (120), wherein the conductive substrate (120) has a plurality of pixels (R), and the holes (O2 and O3) are disposed to correspond to the pixels (R) (see fig. 1), but does not specifically teach patterning the light-shielding material. He teaches a manufacturing method of a semiconductor device, comprising: forming a light-shielding material (704) on a transparent substrate (702/703); patterning the light-shielding material (704) (see fig. 28 and 20, paragraph 193-195) to form a patterned light-shielding layer (705/704) having a plurality of holes (705), wherein the transparent substrate (702/703) and the patterned light-shielding layer (704) define a light-collimating unit (see fig. 28). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to pattern the light shielding material of Chung similar to He with well-known patterning techniques in the art providing for accurate hole placement in the shielding layer while maintaining low manufacturing costs. 
Re claim 14: Chung as modified by He teaches the manufacturing method of the semiconductor device, wherein the holes (Chung, O2 and O3) in the individual light-collimating units (Chung, 131/134 and 133/136) are disposed to correspond to each other (Chung, see fig. 1).
Re claim 17: Chung as modified by He teaches the manufacturing method of the semiconductor device, wherein the light-shielding material (He, 704, Chung, 134 and 136) is coated on the transparent substrate (He, 702/703, Chung, 131 and 133) (He, paragraph 239, Chung, paragraph 28).
Re claim 20: Chung teaches the light source layer (140, paragraph 42) disposed on the semiconductor device (see fig. 7); and the cover plate (110) disposed on the light source layer (140) (see fig. 7) and a color filter (150) (fig. 8), but does not specifically teach the color filter layer disposed between the semiconductor device and the cover plate. He teaches a biometric identification apparatus, comprising: a color filter layer (see fig. 3, color filters on OLED display, 710) disposed between a semiconductor device (700, 701, 702/703, 704/705) (fig. 28) and a cover plate (720) (see fig. 3 and 28). It would have been obvious to further include a color filter layer between the semiconductor device and the cover plate of Chung similar to He in order to emit color images to the cover plate so that a view may view the color images on the plate providing for a more versatile user friendly design. 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) in view of Wu et al. (US 20180373945).
Re claim 4: Chung teaches the semiconductor device, wherein each of the individual light-collimating units (131/134 and 133/136) have a thickness (D’-131/134, D”-133/136, see fig. 1), but does not specifically teach the thicknesses of the individual light-collimating units are different from each other. Wu teaches thicknesses of light collimating units (128-1/126, 128-2/126) are different from each other (T1, T2) (see fig. 5, paragraph 107 and 108). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have the thicknesses of the light collimating units of Chung different from each other similar to Wu in order to ensure light is directed to a specific pixel providing for more efficient light capture and more accurate image detection.
Re claim 8: Chung teaches the semiconductor device, wherein the encapsulation structure (130) comprises: the first individual light-collimating unit (131/134) comprising the first transparent substrate (131) and the first patterned light-shielding layer (134) disposed on the first transparent substrate (131) (see fig. 1), and the first patterned light-shielding layer (134) comprising the plurality of first holes (O2) (see fig. 1); and the second individual light-collimating unit (133/136) comprising the second transparent substrate (133) and the second patterned light-shielding layer (136) disposed on the second transparent substrate (133), and the second patterned light-shielding layer (136) comprising the plurality of second holes (O3) (see fig. 1), but does not specifically teach wherein a thickness of the first transparent substrate is different from a thickness of the second transparent substrate. Wu teaches wherein a thickness of a first transparent substrate (T1, 128-1/126) is different from a thickness of a second transparent substrate (T2, 128- 2/126) (see fig. 5, paragraph 107 and 108). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have the thicknesses of the transparent substrates of Chung different from each other similar to Wu in order to ensure light is directed to a specific pixel providing for more efficient light capture and more accurate image detection.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) in view of Wickboldt et al. (US 20170220840).
Re claim 9: Chung teaches the semiconductor device, wherein the encapsulation structure (130) comprises: the first individual light-collimating unit (131/134) comprising the first transparent substrate (131) and the first patterned light-shielding layer (134) disposed on the first transparent substrate (131) (see fig. 1), and the first patterned light-shielding layer (134) comprising the plurality of first holes (O2) (see fig. 1); and the second individual light-collimating unit (133/136) comprising the second transparent substrate (133) and the second patterned light-shielding layer (136) disposed on the second transparent substrate (133), and the second patterned light-shielding layer (136) comprising the plurality of second holes (O3) (see fig. 1), but does not specifically teach wherein a thickness of the first patterned light-shielding layer is different from a thickness of the second patterned light-shielding layer. Wickboldt teaches wherein a thickness of a first patterned light-shielding layer (421) is different from a thickness of a second patterned light-shielding layer (401) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have the thicknesses of the light shielding layer of Chung different from each other similar to Wickboldt in order to ensure light is directed to a specific pixel providing for more efficient light capture and more accurate image detection.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) in view of Fomani et al. (US 20190180072).
Re claim 12: Chung teaches the plurality of individual light-collimating units (131/134 is one individual light collimating unit and 133/136 is another individual light collimating unit), wherein each of the individual light-collimating units (131/134 and 133/136) comprises: the transparent substrate (131 of 131/134 and 133 of 133/136); and a patterned light-shielding layer (134 of 131/134 and 136 of 133/136) disposed on the transparent substrate (131 of 131/134 and 133 of 133/136) and having a plurality of holes (O2 and O3) disposed to correspond to the pixels (R) (see fig. 1, paragraphs 33, 34, 36 and 46, paragraph 46 describes more light collimating units may be stacked on each other, paragraph 36 describes adhesive connecting light collimating units providing for an encapsulate structure, by encapsulating the individual light collimating units together into a single unit separate from the conductive substrate 120), but does not specifically teach each of the individual light collimating units further comprises a plurality of color filter layers disposed in the holes. Fomani teaches a plurality of color filter layers disposed in holes of individual light collimating units (see fig. 3B, paragraphs 54, 55 and 96). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include color filters in the holes similar to Fomani with the structure of Chung in order to filter out specific wavelengths of light to be detected while not increasing stack height providing for a semiconductor device with different spectral responses. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) as modified by He et al. (US 20200279090) as applied to claim 14 above, and further in view of Wu et al. (US 20180373945).
Re claim 15: Chung as modified by He teaches the semiconductor device, wherein each of the individual light-collimating units (Chung, 131/134 and 133/136) have a thickness (Chung, D’-131/134, D”-133/136, see fig. 1), but does not specifically teach the thicknesses of the individual light-collimating units are different from each other. Wu teaches thicknesses of light collimating units (128-1/126, 128-2/126) are different from each other (T1, T2) (see fig. 5, paragraph 107 and 108). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have the thicknesses of the light collimating units of Chung as modified by He different from each other similar to Wu in order to ensure light is directed to a specific pixel providing for more efficient light capture and more accurate image detection.
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) as modified by He et al. (US 20200279090) as applied to claim 13 above, and further in view of Wu (US 20180068160).
Re claim 16: Chung as modified by He teaches forming a light-shielding material (Chung, 134 and 136) on a transparent substrate (Chung, 131 and 133) (Chung, see fig. 1, paragraphs 28 and 34), but does not specifically teach lapping the transparent substrate. Wu teaches lapping a substrate (32) (paragraph 54). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to lap the substrate of He similar to Wu in order to reduce the imperfection in the glass with the polishing providing for a smooth surface to coat the light shielding material there on.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180270403) as modified by He et al. (US 20200279090) as applied to claim 13 above, and further in view of Fomani et al. (US 20190180072).
Re claim 18: Chung teaches forming the plurality of individual light-collimating units (131/134 is one individual light collimating unit and 133/136 is another individual light collimating unit), wherein each of the individual light-collimating units (131/134 and 133/136) comprises: the transparent substrate (131 of 131/134 and 133 of 133/136); and a patterned light-shielding layer (134 of 131/134 and 136 of 133/136) disposed on the transparent substrate (131 of 131/134 and 133 of 133/136) and having a plurality of holes (O2 and O3) disposed to correspond to the pixels (R) (see fig. 1, paragraphs 33, 34, 36 and 46, paragraph 46 describes more light collimating units may be stacked on each other, paragraph 36 describes adhesive connecting light collimating units providing for an encapsulate structure, by encapsulating the individual light collimating units together into a single unit separate from the conductive substrate 120), but does not specifically teach forming a plurality of color filter layers in the holes. Fomani teaches forming a plurality of color filter layers in holes of individual light collimating units (see fig. 3B, paragraphs 54, 55 and 96). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further form color filters in the holes similar to Fomani with the structure of Chung as modified by He in order to filter out specific wavelengths of light to be detected while not increasing stack height providing for a semiconductor device with different spectral responses. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878